oO ON ODO oa F W DY =|

MN DP Ph Ph NM LP NM NM NO SS AS eS = es Ss Sse Ss = =
Oo NN OO Oo fF WwW NY | FD Oo WO NN DD a fF W NYO | OO

 

JSG

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
RANDY TY’RICE SHAW, Case No. EDCV 18-00176-CAS (JEM)
Plaintiff,
JUDGMENT
V.

MARY MITCHELL, et al.,

Defendants.

eee eee eer

 

In accordance with the Order Accepting Findings and Recommendations of United
States Magistrate Judge filed concurrently herewith,

IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
Mnruatin Uh Fyh_

CHRISTINA A. SNYDER
UNITED STATES DISTRICT JUDGE

DATED: November 8, 2019

 

 
